number release date id office uilc cca_2011050512020349 -------------- 6050j 6050p from -------------------------- sent thursday may pm to ---------------------- cc subject reporting requirements - county tax_lien hi ----------- we have looked into your question concerning the reporting requirements of a county related to a tax_lien foreclosure sale for the reasons below we do not think the county is required to issue a form 1099-s form 1099-a or form 1099-c to the former property owner whose land was sold we do not think the situation here is reportable under any of the possibly applicable statutes first regarding sec_6050p returns relating to cancellation of indebtedness by certain entities i agree with you that section does not apply a state_or_local_government is not included within the definition of an executive judicial or legislative entity under sec_6050p based on u s c sec and the instructions to form_1099 second regarding sec_6050j we do not think that section applies either based on our reading of the statute regulations and instructions to form 1099-a we do not think the county holding the tax_lien is a lender within the meaning of the statute the third possibility raised initially by your office is sec_6045 dealing with reporting of certain real_estate transactions on its face sec_6045 would seem to apply here the regulations however carve out from the statute's reporting requirements transfers in full or partial satisfaction of any indebtedness secured_by the property so transferred including a foreclosure transfer in lieu of a foreclosure or an abandonment accordingly under the regulations the transaction here is not reportable we note that when the regulations under sec_6045 were originally issued as temporary regulations in they carved out transactions reportable under sec_6050j that exception was modified in when the service issued proposed_regulations containing the exemption stated above the final regulations adopted that language without change at sec_1_6045-4 note that the language adopted in the final regulations is significantly broader than the language used in the temp regs accordingly we conclude that the transaction in your fact pattern is not reportable under the sections discussed above and therefore the county is not required to issue a form_1099 pursuant to those sections if you have further questions please let know
